DETAILED ACTION
This Office Action is in response to Amendment filed November 29, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “the spacer layer is not lattice-matched to the electron supply layer” recited on lines 11-12 refer to, because (a) even though Applicant originally disclosed in paragraph [0054] of current application that “The barrier layer 105 is lattice-matched to neither the spacer layer 104 nor the channel layer 103”, Applicant further originally disclosed in the same paragraph that “The barrier layer 105 is strained in the tensile direction due to the effects of the channel layer 103 and the spacer layer 104, but the tensile strain of the barrier layer 105 is less than the tensile strain of the spacer layer 104”, that “That is, the tensile strain of the barrier layer 105 is partially relaxed”, and that “The percentage of the tensile strain relaxation is, for example, approximately 10% to 30%”, (b) therefore, even though Applicant originally disclosed that “the spacer layer is not lattice-matched to the electron supply layer” or the barrier layer 105, Applicant further originally disclosed that the barrier layer or the electron supply layer 105 is strained and partially relaxed, which inherently suggests that, at the interface of the spacer layer 104 and the barrier layer or electron supply layer 105, the lattice constant of the spacer layer 104 should be the same with the lattice constant of the barrier layer or electron supply layer 105 since otherwise there would not be the originally disclosed tensile strain applied to the barrier layer or electron supply layer 105, and (c) in this case, it is not clear what the limitation “the spacer layer is not lattice-matched to the electron supply layer” recited on lines 11-12 refer to when at least a portion of the spacer layer and at least a portion of the electron supply layer should have the same lattice constant, and it is not clear whether the limitation cited above suggests that the spacer layer and the electron supply layer are not lattice-matched even at their interface, which may not result in the originally disclosed tensile strain of the barrier layer or electron supply layer 105.
(2) Further regarding claim 1, it is not clear which parameters should be considered such that “the electron supply layer is not lattice-matched to the electron transit layer, and the electron supply layer is lattice-matched to the capping layer” recited on lines 7-8, and “the spacer layer is not lattice-matched to the electron supply layer” recited on lines 11-12, because (a) Applicant originally disclosed in paragraph [0050] of current application the material compositions and the thicknesses of the spacer layer, the electron supply layer and the capping layer, (b) therefore, it is not clear whether the claimed invention is limited to the material compositions and the thicknesses Applicant originally disclosed in paragraph [0050] of current application, or it is not clear whether the claimed invention can be achieved with the material compositions and the thicknesses of the spacer layer, the electron supply layer and the capping layer Applicant did not originally disclose; if it is the former, claim 1 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, see MPEP § 2172.01, and the omitted elements are: the material compositions and the thicknesses of the spacer layer, the electron supply layer and the capping layer; and it is the latter, it is not clear whether the electron supply layer and the capping layer have the same lattice constants throughout the electron supply layer and the capping layer, and spacer layer and the electron supply layer have different lattice constants throughout the spacer layer and the electron supply layer.
Claims 4, 5, 8 and 10 depend on claim 1, and therefore, claims 4, 5, 8 and 10 are also indefinite.
(3) Regarding claim 10, it is not clear what the limitation “the main surface opposing the electron transit layer” refers to, because (a) the main surface opposing the electron transit layer appears to be the bottom surface of the electron supply layer 105 in Fig. 1 of current application, (b) however, it appears that Applicant originally disclosed that crystal defects may be formed on the top surface of the electron supply layer rather than on the bottom surface of the electron supply layer, and (c) therefore, the amended claim 10 may fail to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faramehr et al. (“Modeling of 2DEG and 2DHG in i-GaN Capped AlGaN/AlN/GaN HEMTs,” PROCEEDINGS of 29th INTERNATIONAL CONFERENCE ON MICROELECTRONICS (MIEL 2014), BELGRADE, SERBIA, 12-14 MAY, 2014.)
Regarding claim 1, Faramehr et al. disclose a semiconductor device (Fig. 1) comprising: an electron transit layer (UID 3 µm GaN); an electron supply layer (UID 20 nm Al0.25Ga0.75N) disposed on or above the electron transit layer; a capping layer (GaN Cap) disposed on or above the electron supply layer, and a spacer layer (UID 1 nm AlN) disposed between the electron transit layer (UID 3 µm GaN) and the electron supply layer (UID 20 nm Al0.25Ga0.75N), wherein the electron supply layer is not lattice-matched to the electron transit layer, because (a) the electron supply layer of UID 20 nm Al0.25Ga0.75N is not in direct contact with the electron transit layer of UID 3 µm GaN, (b) the thickness of the spacer layer of UID 1 nm AlN is within the thickness range of the spacer layer 104 in Fig. 1 of current application disclosed in paragraph [0050] of current application, and the material composition of the spacer layer disclosed by Faramehr et al. is also one of the material compositions of the spacer layer disclosed by Applicant in paragraph [0050] of current application, and (c) the thickness of the electron supply layer of UID 20 nm Al0.25Ga0.75N of Faramehr et al. is thicker than the thickness range of the electron supply layer or barrier layer 105 in Fig. 1 of current application of 4 nm to 8 nm disclosed in paragraph [0050] of current application, while the lattice mismatch between the electron supply layer of UID 20 nm Al0.25Ga0.75N of Faramehr et al., which has a smaller Al content than the Al content of the electron supply layer or barrier layer 105 disclosed by Applicant, and the AlN spacer layer should be greater than Applicant’s semiconductor device, (d) in this case, the lattice mismatch between the electron supply layer and the spacer layer disclosed by Faramehr et al. would be greater than the lattice mismatch between the electron supply layer and the spacer layer disclosed by Applicant, while the thickness of the electron supply layer of Faramehr et al. is greater than the thickness of the electron supply layer disclosed by Applicant, and (e) therefore, when Applicant’s electron supply layer 105 partially relaxes with the AlN cap layer having a thickness of 4 nm to 8 nm, the electron supply layer disclosed by Faramehr et al. would inherently partially or fully relax with the AlN cap layer disclosed by Faramehr et al. with its larger thickness of 20 nm under a greater strain, i.e. when the critical thickness of material compositions of Al0.3Ga0.7N to Al0.7Ga0.3N disclosed by Applicant with respect to the AlN spacer layer is less than 4 nm, i.e. the lower limit of 4 - 8 nm, the critical thickness of Al0.25Ga0.75N with respect to the AlN spacer layer disclosed by Faramehr et al. would also be less than 4 nm, and the electron supply layer (UID 20 nm Al0.25Ga0.75N) is lattice-matched to the capping layer, because (a) Applicant’s GaN capping layer 16 has a thickness of 8 nm to 12 nm as disclosed in paragraph [0050] of current application, which is thicker than the UID 2 nm GaN Cap disclosed by Faramehr et al., while the strain between the Al0.25Ga0.75N and GaN disclosed by Faramehr et al. would be smaller than the strain between Al0.3Ga0.7N ~ Al0.7Ga0.3N and GaN disclosed by Applicant, and (b) therefore, when Applicant’s electron supply layer and capping layer are lattice-matched, the electron supply layer and the capping layer disclosed by Faramehr et al. would inherently be lattice-matched with each other since the thickness of the capping layer disclosed by Faramehr et al. is much smaller than Applicant’s capping layer, wherein the spacer layer (UID 1 nm AlN) is inherently lattice-matched to the electron transit layer (UID 3 µm GaN), because the thickness of the spacer layer disclosed by Faramehr et al. is within the range of the thickness of the spacer layer disclosed in paragraph [0050] of current application, and the spacer layer is not lattice-matched to the electron supply layer as discussed above.
Regarding claims 4, 8 and 10, Faramehr et al. further comprise for the semiconductor device as claimed in claim 1 a gate electrode (G), a source electrode (S), and a drain electrode (D), the gate electrode, the source electrode, and the drain electrode being disposed above the electron supply layer (UID 20 nm Al0.25Ga0.75N); and a nitride layer (SiN) selectively formed on the capping layer (GaN Cap), the nitride layer being disclosed between the source electrode (S) and the drain electrode (D) (claim 4), wherein the nitride layer (SiN) is disposed between the source electrode (S) and the gate electrode (G), because the source electrode S and the gate electrode G do not contact each other via the nitride layer of SiN (claim 8), and a main surface of the electron supply layer (UID 20 nm Al0.25Ga0.75N) inherently includes crystal defects, because the thickness of the electron supply layer disclosed by Faramehr et al. is greater than the thickness of the electron supply layer disclosed by Applicant, resulting in partial or fully relaxation of the electron supply layer as discussed above, the main surface opposing the electron transit layer (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Faramehr et al. (“Modeling of 2DEG and 2DHG in i-GaN Capped AlGaN/AlN/GaN HEMTs,” PROCEEDINGS of 29th INTERNATIONAL CONFERENCE ON MICROELECTRONICS (MIEL 2014), BELGRADE, SERBIA, 12-14 MAY, 2014.)  The teachings of Faramehr et al. are discussed above.
Faramehr et al. differ from the claimed invention by not showing that the gate electrode is in direct contact with the capping layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Faramehr et can be modified such that the gate electrode is in direct contact with the capping layer, because (a) a configuration where a GaN capping layer is in direct contact with a gate electrode of a high electron mobility transistor (HEMT) has been commonly employed in semiconductor industry to control the threshold voltage, (b) the GaN capping layer disclosed by Faramehr et al. can be doped p-type, and then the gate electrode can be in direct contact with the p-type GaN capping layer since such a configuration of employing a p-GaN layer as a gate layer has also been commonly employed in semiconductor industry in forming high electron mobility transistors to control the gate contact and the threshold voltage.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (US 9,478,650)
Gambin et al. (US 8,710,511)
Liu et al. (US 9,425,276)
Micovic et al. (US 7,470,941)
Chavarkar et al. (US 6,849,882)
Saunier (US 9,054,167)
Lim et al. (US 8,872,233)
Saxler (US 7,253,454)
Smith et al. (US 7,709,859)
Xie et al., “High electron mobility in nearly lattice-matched heterostructure field effect transistors,” APPLIED PHYSICS LETTERS 91 (2007) 132116.
Sowmya et al., “A 2-D Modeling of Fe doped Dual Material Gate AlGaN/AlN/GaN High Electron Mobility Transistors for High Frequency Applications,” International Journal of Electronic Communication 103 (2019) pp. 46-56.
Chen et al., “Improved quasi-physical zone division model with analytical electrothermal Ids model for AlGaN/GaN heterojunction high electron mobility transistors”, International Journal of Numerical Modelling: Electronic Networks, Devices and Fields 33 (2019).

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 13, 2022